           Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 1 of 37 Page ID #:1
 AO 106 (Rev. 04/10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Central District of California

              In the Matter of the Search of
          (Briefly describe the property to be searched
           or identifi) the person by name and address)                            Case No.       2:18-MJ-02928
     368 Gladys Avenue, Long Beach, California
                     90814

                                             APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property ('identify the person or describe the
 property to be searched and give its location):

 See Attachment A-1

 located in the              Central               District of            California              , there is now concealed ('identify the
 person or describe the properly to be seized):

 See Attachment B

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                El evidence of a crime;
                Z contraband, fruits of crime, or other items illegally possessed;
                  Z property designed for use, intended for use, or used in committing a crime;
                  El a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
           Code Section                                                           Offense Description
 See Attachment B


           The application is based on these facts:
 See attached Affidavit

           [S]   Continued on the attached sheet.
           LI    Delayed notice          days (give exact ending date if more than 30                                     ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                 Applicant's signature

                                                                                            Postal Inspector Mark White
                                                                                                Printed name and title

 Sworn to before me and signed in my presence.

 Date:
                                                                                                   Judge's signature

 City and state: Los Angeles, CA                                                        Hon. Alexander K. MacKinnon
                                                                                                Printed name and title
AUSA: Veronica M.A. Alegria x3493
 Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 2 of 37 Page ID #:2




                             ATTACHMENT A-1

PREMISES TO BE SEARCHED
     The property to be searched is the residence located at 368

Gladys Avenue, Long Beach, California 90814 ("SUBJECT PREMISES

1"). SUBJECT PREMISES 1 is a one-story house with an attached

carport over the driveway. The exterior of SUBJECT PREMISES 1

is painted dark gray with white trim and a black roof. There

are several windows facing the street on Gladys. The house

number "368" is written diagonally in black lettering, located
on a white pillar next to the adjoining driveway.

     The areas to be searched at SUBJECT PREMISES 1 include: (a)

all rooms, any attics, basements, porches, containers, and safes

in SUBJECT PREMISES 1 (b) any garages, carports, bags, storage
spaces, or other outbuildings belonging to SUBJECT PREMISES 1;

and (b) any digital devices found at SUBJECT PREMISES 1.




                                       i
 Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 3 of 37 Page ID #:3




                                 ATTACHMENT B

ITEMS TO BE SEIZED
     1.    The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of Title 18, United

States Code, Sections 471 (Manufacturing Counterfeit Currency),

472 (Passing or Possessing Counterfeit Currency), and 371

(Conspiracy) (collectively, the "SUBJECT OFFENSES"), namely:

           a.    Counterfeit Federal Reserve Notes ("FRN");

           b.    Any and all altered, forged, counterfeited, or

falsely made obligation or other security of the United States
or any other country to include partial notes, uncut sheets, or
security features associated with genuine currency.

           c.    Any records or documents of the distribution of

counterfeit currency, including but not limited to, inventories,

ledgers, receipts, journals, financial statements, check

registers, notes, and correspondence;

           d.    Any tools, items, applications, or programs used

or associated with the production of counterfeit currency or any

other obligation or security, pattern notes and;

           e.    Any items, applications, or programs used to

detect counterfeit currency, including detection pens, or to

alter genuine currency, including bleaching products;

           f.    Any supplies, items, applications, or programs

used in the production of counterfeit currency to include any

byproducts of the production process;
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 4 of 37 Page ID #:4




            g.   Bank statements, records, and records of wire

transfers showing money paid or received for counterfeit

currency;

            h.   Telephone toll records and bills showing calls

made to customers and/or business associates related to the

sale/distribution of counterfeit currency;

            i.   Travel documents, including but not limited to,

passports, travel receipts, airline tickets, and charge receipts

used in furtherance of the counterfeit distribution scheme;

            j.   Records, documents, applications, or materials

containing indicia of occupancy, residency or ownership of any

location being searched including, but not limited to, rent

receipts, utility company receipts, telephone bills, canceled

checks, bank statements, canceled mail envelopes; and

surveillance video;

            k.   Currency, in any form, constituting the proceeds

of the counterfeit distribution scheme;

            1.   Any and all items obtained as a result of crimes

committed;
            m.   Any and all documents and items related to United

States Postal Money Orders.

            n.   Records, documents, programs, applications, or

materials relating to any bank accounts, credit reports, credit

card accounts, or other financial accounts and other personal

identifying information;

            o.   Records, documents, programs, applications, or

materials relating to receipts or invoices for credit card


                                      ii
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 5 of 37 Page ID #:5




purchases or activity not in the name of WOODS or HIGGINS but

with the means of identification of another;

          p.    U.S. currency in excess of $1000;

          q.    Gold if worth is in excess of $1000;

          r.    Records, documents, programs, applications, or

materials sufficient to show call log information, including all

telephone numbers dialed from any of the digital devices and all

telephone numbers accessed through any push-to-talk functions,

as well as all received or missed incoming calls;

          s.    Records, documents, programs, applications, or

materials sufficient to show SMS text, email communications,

social media messages and accounts, or other text or written

communications sent to or received from any of the digital

devices and which relate to the SUBJECT OFFENSES;
          t.    Documents and keys relating to public storage

units or safety deposit boxes; and
          u.    Any digital device used to facilitate the above-

listed violations (and forensic copies thereof).

          v.    With respect to any digital device used to

facilitate the above-listed violations:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;




                                     iii
 Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 6 of 37 Page ID #:6




                 ii. evidence of the presence or absence of
software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv. evidence of counter-forensic programs (and
associated data) that are designed to eliminate data from the

device;
                 v.    evidence of the times the device was used;

                 vi. passwords, encryption keys, biometric keys,
and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,
interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                 viii.      records of or information about

Internet Protocol addresses used by the device;

                 ix. records of or information about the device's
Internet activity, including firewall logs, caches, browser

history and cookies, "bookmarked" or "favorite" web pages,
search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.    As used herein, the terms "records," "documents,"

"programs," "applications," and "materials" include records,

documents, programs, applications, and materials created,



                                       iv
 Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 7 of 37 Page ID #:7




modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.    As used herein, the term "digital device" includes any

electronic system or device capable of storing or processing
data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as
telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony
PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to
store digital data (excluding analog tapes such as VHS); and

security devices.

          VIII.       SEARCH PROCEDURE FOR DIGITAL DEVICES
     4.    In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.     Law enforcement personnel or other individuals

assisting law enforcement personnel (the "search team") will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) to an appropriate law

enforcement laboratory or similar facility to be searched at

that location. The search team shall complete the search as
 Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 8 of 37 Page ID #:8




soon as is practicable but not to exceed 120 days from the date

of execution of the warrant. The government will not search the

digital device(s) beyond this 120-day period without obtaining

an extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 1.    The search team may subject all of the data

contained in each digital device capable of containing any of
the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of
items to be seized. The search team may also search for and

attempt to recover deleted, "hidden," or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                       The search team may use tools to exclude
normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as "EnCase" and "FTK" (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.
           c.    If the search team, while searching a digital
device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device
pending further order of the Court and shall make and retain



                                       vi
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 9 of 37 Page ID #:9




notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,
the government may make and retain copies of such data, and may

access such data at any time.
          f.    If the search determines that a digital device is
(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

          g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          h.    After the completion of the search of the digital

devices, the government shall not access digital data falling


                                     vii
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 10 of 37 Page ID #:10




outside the scope of the items to be seized absent further order
of the Court.

        5.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed
above;

             b.   Any equipment used to facilitate the
transmission, creation, display, encoding, or storage of digital
data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or
software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g•   Any passwords, password files, biometric keys,
test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

     6.      During the execution of this search warrant, with

respect to any biometric sensor-enabled device that is within



                                      viii
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 11 of 37 Page ID #:11




the scope of the warrant, law enforcement personnel are

authorized to: (1) depress the thumb- and fingerprints of WOODS

and HIGGINS onto the fingerprint sensor of the device (only when

the device has such a sensor), and direct which specific

finger(s) and/or thumb(s) shall be depressed; and (2) hold the

device in front of the face of WOODS and HIGGINS with his eyes

open to activate the facial-, iris-, or retina-recognition

feature, in order to gain access to the contents of any such

device.

     7.    The special procedures relating to digital devices

found in this warrant govern only the search of digital devices
pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                       ix
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 12 of 37 Page ID #:12




                                AFFIDAVIT
I, Mark White, being duly sworn, declare and state as follows:

                        I. PURPOSE OF AFFIDAVIT
      1.     This affidavit is made in support of a criminal
complaint against, and arrest warrant for, Michael Bryan Woods

("WOODS") and Eric Ryan Higgins ("HIGGINS") for violations of

Title 18, United States Code, Sections 472 (Passing Counterfeit

Currency) and 2(a) (Aiding and Abetting).

     2.      This affidavit is also made in support of an

application for warrants to search the residence located at 368

Gladys Avenue, Long Beach, California 90814 ("SUBJECT PREMISES

1"), two white-colored storage units, located at Public Storage,

4295 Outer Traffic Circle, Long Beach, California 90804, Unit

#1114 ("SUBJECT PREMISES 2") and Unit #1029 ("SUBJECT PREMISES

3"), and a gold-colored, 4-door, 2000 Dodge Durango, with

California license plate number 7TYZ825 and vehicle
identification number ("VIN") 1B4HS28N0YF276404 (the "SUBJECT

VEHICLE"), as described more fully, respectively, in Attachments

A-1, A-2, A-3, and A-4.

     3.      The requested search warrants seek authorization to

seize evidence, fruits, or instrumentalities of violations of

Title 18, United States Code, Sections 471 (Manufacturing

Counterfeit Currency), 472 (Passing or Possessing Counterfeit

Currency), and 371 (Conspiracy) (collectively, the "SUBJECT

OFFENSES"), as described more fully in Attachment B.

Attachments A-1, A-2, A-3, A-4, and B are incorporated herein by

reference.
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 13 of 37 Page ID #:13




     4.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and
information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrants, and search warrants, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.
               II. BACKGROUND OF POSTAL INSPECTOR WHITE

     5.    I am a Postal Inspector with the United States Postal

Inspection Service ("USPIS"), and have been so employed since

August 2017. I am currently assigned to the Los Angeles
Division, Mail Theft Team located in Long Beach, California.

The Mail Theft Team investigates postal-related crimes,
including theft of United States mail ("U.S. mail"), fraud, and

related activity in connection with access devices that include

credit cards and debit cards, identity theft, and unauthorized

use of other persons' information for financial gain. The Mail

Theft Team also investigates crimes related to the use, theft,

or counterfeiting of postal keys (referred to as "arrow keys")

and locks.

      6.     Previously, I was a Special Agent ("SA") with the

United States Secret Service ("USSS"), Santa Ana Resident
Office, Santa Ana, California. During that time, I completed a

10-week Criminal Investigation Training Program at the Federal


                                        2
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 14 of 37 Page ID #:14




Law Enforcement Training Center, Glynco, Georgia, as well as an

additional 17-week training program at the United States Secret

Service James J. Rowley Training Center located in Beltsville,

Maryland. As an SA, my duties were to investigate violations of

federal law, including fraud and related activity in connection

with the fraudulent use of access devices, bank fraud, wire

fraud, counterfeit United States currency, and identity theft.

Prior to my employment with the USSS, I received my

undergraduate bachelor's degree from Florida State University in
Tallahassee, Florida, and my master's degree from American

Military University, Charles Town, West Virginia.

                    III. SUMMARY OF PROBABLE CAUSE
      7.   WOODS   and HIGGINS are involved in a scheme to possess

and pass counterfeit Federal Reserve Notes ("FRNs") at United
States Postal Service ("USPS") facilities throughout the greater

Los Angeles and Orange Counties. On April 2, 2018,          WOODS   and

HIGGINS passed and attempted to pass counterfeit FRNs in

Hawaiian Gardens, California. On June 8 and 23, 2018, HIGGINS

passed and attempted to pass counterfeit FRNs at the Torrance

Post Office. On August 29, 2018, HIGGINS attempted to pass

counterfeit FRNs at two different post offices, and then drove

away in the SUBJECT VEHICLE. On September 11 and 17, 2018,

HIGGINS passed and attempted to pass counterfeit FRNs at the Bay

Station Post Office.

      8.   USPIS placed a GPS tracker on the SUBJECT VEHICLE and

followed HIGGINS and    WOODS   in the SUBJECT VEHICLE on October 18,

2018. USPIS saw HIGGINS and       WOODS   drive to five different U.S.



                                          3
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 15 of 37 Page ID #:15




Post Offices and pass or attempt to pass counterfeit FRNs. On

October 23, 2018, HIGGINS passed counterfeit FRNs at the La

Mirada Post Office.

        9.   SUBJECT PREMISES 1 is WOODS's residence and USPIS has

seen WOODS parking the SUBJECT VEHICLE and then entering SUBJECT
PREMISES 1 on multiple occasions, including after passing

counterfeit FRNs.     WOODS   pays for the storage units at SUBJECT

PREMISES 2 and 3 and has accessed them multiple times in October

2018.

                    IV. STATEMENT OF PROBABLE CAUSE

        10. Based on conversations with USPS employees, reviews of
surveillance footage, as well as my conversations and
examination of investigative reports prepared by law enforcement

personnel who were involved in this investigation, I know the

following:

        A. WOODS and HIGGINS Passed or Attempted to Pass
             Counterfeit FRNs in April, June, August, and September
             1.   April Passes of Counterfeit FRNs at The Gardens
                  Casino in Hawaiian Gardens, California

        11. The Casino Assistant Manager at The Gardens Casino in
Hawaiian Gardens, California, victim J.H, reported to law

enforcement officers that two white males, later identified as

WOODS    and HIGGINS as described below, came in approximately

three hours apart and passed a total of $500 in counterfeit FRNs

at the casino. I have reviewed the surveillance photos from the

casino and saw the first incident occurred when WOODS passed

$200 in counterfeit FRNs at table #94.        WOODS   then left the

casino. A few hours later, HIGGINS came in and attempted to



                                        4
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 16 of 37 Page ID #:16




pass $300 in counterfeit FRNs. This second attempt to pass was

unsuccessful and HIGGINS left the counterfeit FRNs behind and

got into a waiting vehicle driven by WOODS.

     12. The vehicle was also caught on surveillance and the

photos show WOODS and HIGGINS leaving The Gardens Casino in a

red Toyota Corolla bearing California license plate 7VGG385 (the

"Toyota"). According to the California Department of Motor

Vehicle ("CADMV"), the Toyota is registered to WOODS at SUBJECT

PREMISES 1.
     13. I have obtained the CADMV records for WOODS and

HIGGINS and I am familiar with their appearance. I have

identified WOODS and HIGGINS from The Gardens Casino

surveillance videos.
             2.   June Passes of Counterfeit FRNs at the Torrance
                  Post Office

     14. On June 8, 2018, at the Torrance Post Office at 2510

Monterey Street in Torrance, California, a white male passed

$200 in counterfeit FRNs. On June 23, 2018, the same male

attempted to pass $100 in counterfeit FRNs. I obtained

surveillance footage of both events and saw the same white male,

who appears to me to be HIGGINS, pass and attempt to pass

counterfeit FRNs on both aforementioned dates. Torrance Post

Office provided me the $100 counterfeit FRN from the June 23,

2018 pass.

             3.   SUBJECT VEHICLE Seen After HIGGINS Attempted to
                  Pass Counterfeit FRNs in August

     15. On August 29, 2018, a white male, later identified as

HIGGINS, attempted to buy gift cards using $400 in counterfeit



                                        5
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 17 of 37 Page ID #:17




FRNs at the El Toro Post Office in Lake Forest, California.

After the individual was unsuccessful, he exited the post

office. A USPS employee described the individual in a manner

consistent with HIGGINS, and also described him inside of a

vehicle with the same description and license plate number as

the SUBJECT VEHICLE. I have reviewed the surveillance footage

from the incident and I recognized the male to be HIGGINS.

           4.    September Passes of Counterfeit FRNs at the Bay
                 Station Post Office

     16. On September 11, 2018, a white male, later identified

as HIGGINS, passed counterfeit FRNs at the Bay Station Post

Office in Newport Beach, California. According to USPS

employees, HIGGINS purchased a $195 gift card and a $100 USPS

money order using three $100 counterfeit FRNs.

     17. On September 17, 2018, HIGGINS attempted to pass a

counterfeit FRN at the same Bay Station Post Office. According
to USPS employees, HIGGINS returned to the post office and

attempted to purchase a gift card using one $100 counterfeit

FRN, but was unsuccessful. HIGGINS then exited the post office

and left the counterfeit FRN behind.

     18. I reviewed the surveillance footage of both incidents

and recognized the male to be HIGGINS.

     B.    USPIS Saw WOODS and HIGGINS Pass or Attempt to Pass
           Counterfeit FRNs at Five Different U.S. Post Offices
           on October 18, 2018
     19. On October 16, 2018, USPIS Inspector Matthew Markowski

received a federal warrant authorizing the installation of a GPS

tracking device for the SUBJECT VEHICLE. On October 17, 2018,




                                        6
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 18 of 37 Page ID #:18




Inspector Markowski and I installed a GPS tracking device on the

SUBJECT VEHICLE.
      20. On October 18, 2018, Inspector Markowski and I

conducted surveillance of     WOODS   and HIGGINS using the GPS

tracking device. Inspector Markowski and I saw         WOODS   and

HIGGINS driving in the SUBJECT VEHICLE as detailed below:

              a.   At approximately 11:07 a.m.,    WOODS   and HIGGINS,

inside the SUBJECT VEHICLE, parked on Inglewood Avenue, in

Hawthorne, California, near the Hawthorne Post Office.
Inspector Markowski entered the Hawthorne Post Office and then

saw   WOODS   enter the Hawthorne Post Office. HIGGINS then later

entered the post office. Inspector Markowski saw that           WOODS

attempted to negotiate a USPS money order, but he was denied by

a USPS employee because     WOODS   was not the payee listed on the

money order. Then Inspector Markowski saw HIGGINS purchase a

USPS money order with cash. After HIGGINS and         WOODS    exited the

post office, Inspector Markowski seized the cash and obtained a

copy of the transaction receipt. HIGGINS had purchased a $300

postal money order with three $100 counterfeit FRNs.

              b.   At approximately 11:50 a.m.,    WOODS   and HIGGINS,

inside the SUBJECT VEHICLE, parked at East Mariposa Avenue, in

El Segundo, California, near the El Segundo Post Office.

Inspector Markowski entered the El Segundo Post Office via the

employee back room and saw HIGGINS standing in line. Inspector

Markowski attempted to observe HIGGINS via the post office's

surveillance system, but it was not available for review.

Inspector Markowski returned to the retail area to observe


                                        7
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 19 of 37 Page ID #:19



HIGGINS, but HIGGINS was no longer in the post office.
Inspector Markowski spoke with the retail employee and learned

HIGGINS had just purchased a $400 postal money order with four

$100 counterfeit FRNs. Inspector Markowski seized the
counterfeit FRNs and obtained a copy of the transaction receipt.

           c.    At approximately 12:19 a.m., WOODS and HIGGINS,

inside the SUBJECT VEHICLE, parked at the parking lot of the

Airport Post Office located at 9029 Airport Boulevard in Los

Angeles, California. Inspector Markowski entered the Airport
Post Office and saw HIGGINS via the post office's surveillance

system. Inspector Markowski saw HIGGINS purchase a postal money

order. Then I entered the backroom of the Airport Post Office

and saw WOODS attempt to negotiate a postal money order. The

USPS employee who handled the transaction obtained WOODS's

California driver's license and the postal money order and
showed it to me. I obtained a copy of the license and postal

money order. Then the USPS employee processed the transaction.

I obtained copies of the transaction receipts and seized the

counterfeit $100 FRN HIGGINS passed to purchase the postal money

order.
           d.    At approximately 12:48 p.m., WOODS and HIGGINS,

inside the SUBJECT VEHICLE, parked nearby the La Tijera Post

Office located at 7381 La Tijera Boulevard in Los Angeles,

California. I entered the post office via the front door into

the retail area. I saw HIGGINS attempt to purchase a postal

money order using cash. Then HIGGINS left the post office

without the cash or a money order. Inspector Markowski learned


                                        8
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 20 of 37 Page ID #:20




from USPS staff that HIGGINS had tried to buy a $400 postal

money order using four counterfeit $100 FRNs. The USPS staff

believed the notes were counterfeit and refused the sale. The

USPS kept the notes as contraband and HIGGINS left the post

office. I seized the four counterfeit $100 FRNs. Inspector

Markowski saw HIGGINS exit the post office and enter the SUBJECT

VEHICLE via the rear passenger door; he also saw that WOODS was

driving the SUBJECT VEHICLE.

           e.    At approximately 2:39 p.m., Inspector Markowski
and I saw the SUBJECT VEHICLE parked facing south on Jefferson

Boulevard in front of the Culver City Post Office located at

11111 Jefferson Boulevard in Culver City, California. Inspector

Markowski entered the post office via the back room and saw

HIGGINS in line and WOODS looking at various retail items.

HIGGINS purchased a postal money order while WOODS appeared to
serve as a lookout. After HIGGINS purchased the postal money

order, HIGGINS and WOODS both exited the post office. Inspector

Markowski obtained a copy of the transaction receipts and

learned HIGGINS purchased a $199 postal money order and a $100

postal money order. Inspector Markowski seized the three

counterfeit $100 FRNs.

      C.   HIGGINS Passed Counterfeit FRNs at a Post Office on
           October 23, 2018
      21. On October 23, 2018, I received a call from a USPS

employee who works at the La Mirada Post Office, located at

14901 Adelfa Drive, in La Mirada, California, indicating that at

approximately 10:30 a.m., a white male came into the post office




                                        9
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 21 of 37 Page ID #:21




and conducted three transactions using eight counterfeit $100

FRNs. The subject bought two gift cards, one greeting card, and

one postal money order for $500. The USPS employee described

the individual who successfully conducted the three transactions

and the description fit HIGGINS.

     22. I watched the La Mirada Post Office surveillance video

and saw HIGGINS successfully conduct the three transactions

utilizing counterfeit $100 FRNs. I obtained a copy of the

transaction receipts and seized the eight counterfeit $100 FRNs.

     D.    Confirmation of Counterfeit FRNs
     23. On or about September 29, 2018, I showed six

counterfeit $100 FRNs that HIGGINS and WOODS had passed or

attempted to pass in April and June 2018 to USSS SA Kyle Weeks,

who reviewed the FRNs and confirmed them to be counterfeit. SA

Weeks informed me he has been a USSS SA for three years, has

conducted several investigations involving counterfeit FRNs, and

was trained by the USSS to identify counterfeit FRNs.

     24. On or about October 29, 2018, I showed 24 counterfeit
$100 FRNs that HIGGINS and WOODS had passed or attempted to pass

in October 2018 (including 15 from October 18, 2018) to USSS SA

Jennifer Bruner, who reviewed the FRNs and confirmed them to be

counterfeit. SA Bruner informed me she has been a USSS SA for

one year, has conducted several investigations involving

counterfeit FRNs, and was trained by the USSS to identify

counterfeit FRNs.




                                       10
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 22 of 37 Page ID #:22




     E.    The SUBJECT PREMISES
           1.    SUBJECT PREMISES 1

     25. SUBJECT PREMISES 1 is WOODS's residence and where the
Toyota and the SUBJECT VEHICLE are registered according to

CADMV.

     26. On August 2, 21, and 23, 2018, I conducted
surveillance at SUBJECT PREMISES 1. On each of those dates, I

saw the SUBJECT VEHICLE parked in front of SUBJECT PREMISES 1.

On August 21 and 23, 2018, Inspector Markowski or I saw WOODS

exit SUBJECT VEHICLE and enter SUBJECT PREMISES 1 through the

front door.

     27. On October 18, 2018, after WOODS and HIGGINS passed or

attempted to pass counterfeit FRNs at five different post

offices, Inspector Markowski and I saw WOODS park the SUBJECT

VEHICLE at the Ralph's grocery store near SUBJECT PREMISES 1.
WOODS exited via the driver's door and HIGGINS exited via the

right rear passenger door. I then saw WOODS enter SUBJECT

PREMISES 1.

           2.    SUBJECT PREMISES 2 and 3

     28. After the installation of a GPS tracking device on the
SUBJECT VEHICLE, Inspector Markowski and I were able to

establish routine vehicle stops made by the SUBJECT VEHICLE. On

multiple occasions, the SUBJECT VEHICLE stopped at Public

Storage, located at 4295 Outer Traffic Circle in Long Beach,

California (the "Long Beach Public Storage").

     29. On October 22, 2018, Inspector Markowski and I

interviewed Long Beach Public Storage manager K.W. at the Long


                                       11
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 23 of 37 Page ID #:23




Beach Public Storage. K.W. stated WOODS is a customer of the

Long Beach Public Storage and WOODS leases storage unit number

#1114 (SUBJECT PREMISES 2) and pays the lease month-to-month. I

reviewed the rental agreement obtained from K.W. and saw that it

confirms WOODS leases SUBJECT PREMISES 2. K.W. stated WOODS

paid his October 2018 bill with a postal money order and WOODS

has used postal money orders to pay for his storage unit in the

past.

        30. K.W. also stated that WOODS makes the payments for
storage unit number #1029 (SUBJECT PREMISES 3), although "C.

Wilson," not WOODS, is the named leaseholder. After viewing a

photograph of WOODS, K.W. confirmed that WOODS paid the monthly

lease payments for SUBJECT PREMISES 2 and 3 in person each

month. K.W. has seen WOODS accessing both SUBJECT PREMISES 2

and 3.

     31. On October 26, 2018, another Long Beach Public Storage
employee provided Inspector Markowski with an "Activity Log" and

surveillance videos for SUBJECT PREMISES 3. The Activity Log

detailed that "C. Wilson" accessed the Long Beach Public Storage

facility on October 17, 24, and 25, 2018. However, on each of

the dates and times that "C. Wilson" accessed the Long Beach

Public Storage, video surveillance showed that WOODS was

entering the Long Beach Public Storage facility. Based on my

training and experience, I know that those engaged in criminal

activity often rent storage units under false names in order to

conceal those units from law enforcement detection.




                                       12
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 24 of 37 Page ID #:24




        V. TRAINING AND EXPERIENCE ON COUNTERFEIT CURRENCY
      32. Based upon my training, experience, and conversations

that I have had with other law enforcement officers and/or

reports that I have read, I am aware that many criminals who
manufacture counterfeit bills today are able to do so with a

standard computer, scanner and color inkjet or multi-function

printer using the following process:

           a.    A counterfeiter must find the right kind of paper

to print counterfeit FRNs so that it will be more passable.
Normal paper that is used on a day-to-day basis is made from

cellulose found in trees; paper used for money is made from

cotton and linen fibers. Rather than create their own paper, a

counterfeiter can "bleach" genuine FRNs of lower denominations

and print higher denominations on top of the genuine FRNs. The

counterfeiter typically soaks the genuine FRNs in a solution

made from bleach or other household cleaners and then wipes the

ink off the genuine FRNs using a brush or hard plastic card such
as a credit or hotel room card. The counterfeiter than lets the

wet FRNs dry before the printing process.

           b.    A counterfeiter can place a bill of a higher

denomination, such as a $100 FRN, onto the scanner. The scanner

will create a 5 to 10 megabyte file on the computer's hard drive

that will be used to print the counterfeit FRN, depending on the

type of file chosen. Once the image is uploaded, a

counterfeiter will use a graphics editor program such as Adobe

Photoshop installed on his or her computer to change parts of

the face of the FRN. Using a graphics editor program, a



                                       13
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 25 of 37 Page ID #:25




counterfeiter can also set up "layers" of the FRNs security

features, and subsequently print these layers to mimic the look

and feel of multiple layers of ink found on genuine bills.

           c.    A counterfeiter can then place the "bleached"

genuine FRNs onto a blank piece of paper, and print the higher

denomination FRNs onto the bleached genuine FRNs. A

counterfeiter typically has to test-print the scanned image a

number of times and adjust the color to get the overall tone as

close to the original as possible. He or she will also have to
scan the back plate of the FRN and practice aligning the front

and back plates to get a realistic two-sided bill.

           d.    Based on my training and experience, a

counterfeiter will store the aforementioned items, such as

specialized paper, software, digital devices used to make

counterfeit FRNs, bleach, scanners, inks, and plates and images
of currency in their homes, cars, and storage units.

           e.    Based on my training and experience, I am aware

that persons engaged in conspiracies to manufacture and possess

counterfeit currency often communicate by cellular telephone

calls, text messages, and emails using digital devices.

Furthermore, based on my training and experience investigating

counterfeiting schemes, I am aware that co-conspirators in such

schemes often use cellular telephones to search the internet for

information and guidance on the manufacture and detection of

counterfeit currency. Additionally, such persons will take

photographs of the counterfeit currency and other contraband

using digital devices. Counterfeiters and their co-conspirators


                                       14
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 26 of 37 Page ID #:26




store these digital devices in their homes, cars, and storage

units.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
     33. As used herein, the term "digital device" includes any
electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart
phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related
communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices. Based on my knowledge, training, and

experience, as well as information related to me by agents and

others involved in the forensic examination of digital devices,

I know that data in digital form can be stored on a variety of

digital devices and that during the search of a premises it is

not always possible to search digital devices for digital data

for a number of reasons, including the following:

     34. Searching digital devices can be a highly technical

process that requires specific expertise and specialized

equipment. There are so many types of digital devices and


                                       15
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 27 of 37 Page ID #:27




software programs in use today that it is impossible to bring to

the search site all of the necessary technical manuals and

specialized equipment necessary to conduct a thorough search.

In addition, it may be necessary to consult with specially

trained personnel who have specific expertise in the types of

digital devices, operating systems, or software applications

that are being searched.

     35. Digital data is particularly vulnerable to inadvertent
or intentional modification or destruction. Searching digital
devices can require the use of precise, scientific procedures
that are designed to maintain the integrity of digital data and

to recover "hidden," erased, compressed, encrypted, or password-
protected data. As a result, a controlled environment, such as

a law enforcement laboratory or similar facility, is essential
to conducting a complete and accurate analysis of data stored on

digital devices.

     36. The volume of data stored on many digital devices will
typically be so large that it will be highly impractical to

search for data during the physical search of the premises. A

single megabyte of storage space is the equivalent of 500

double-spaced pages of text. A single gigabyte of storage

space, or 1,000 megabytes, is the equivalent of 500,000 double-

spaced pages of text. Storage devices capable of storing 500 or

more gigabytes are now commonplace. Consequently, just one

device might contain the equivalent of 250 million pages of

data, which, if printed out, would completely fill three 35' x

35' x 10' rooms to the ceiling. Further, a 500 gigabyte drive


                                       16
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 28 of 37 Page ID #:28



could contain as many as approximately 450 full run movies or

450,000 songs.
     37. Electronic files or remnants of such files can be

recovered months or even years after they have been downloaded

onto a hard drive, deleted, or viewed via the Internet.'

Electronic files saved to a hard drive can be stored for years

with little or no cost. Even when such files have been deleted,

they can be recovered months or years later using readily-

available forensics tools. Normally, when a person deletes a

file on a computer, the data contained in the file does not

actually disappear; rather, that data remains on the hard drive

until it is overwritten by new data. Therefore, deleted files,

or remnants of deleted files, may reside in free space or slack
space, i.e., space on a hard drive that is not allocated to an

active file or that is unused after a file has been allocated to

a set block of storage space, for long periods of time before

they are overwritten. In addition, a computer's operating

system may also keep a record of deleted data in a swap or

recovery file. Similarly, files that have been viewed on the

Internet are often automatically downloaded into a temporary

directory or cache. The browser typically maintains a fixed

amount of hard drive space devoted to these files, and the files

are only overwritten as they are replaced with more recently

downloaded or viewed content. Thus, the ability to retrieve


     ' These statements do not generally apply to data stored in
volatile memory such as random-access memory, or "RAM," which
data is, generally speaking, deleted once a device is turned
off.

                                       17
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 29 of 37 Page ID #:29



residue of an electronic file from a hard drive depends less on

when the file was downloaded or viewed than on a particular

user's operating system, storage capacity, and computer habits.

Recovery of residue of electronic files from a hard drive

requires specialized tools and a controlled laboratory

environment. Recovery also can require substantial time.

     38. Although some of the records called for by this

warrant might be found in the form of user-generated documents

(such as word processing, picture, and movie files), digital
devices can contain other forms of electronic evidence as well.

In particular, records of how a digital device has been used,

what it has been used for, who has used it, and who has been

responsible for creating or maintaining records, documents,

programs, applications and materials contained on the digital

devices are, as described further in the attachments, called for

by this warrant. Those records will not always be found in

digital data that is neatly segregable from the hard drive image

as a whole. Digital data on the hard drive not currently
associated with any file can provide evidence of a file that was

once on the hard drive but has since been deleted or edited, or

of a deleted portion of a file (such as a paragraph that has

been deleted from a word processing file). Virtual memory

paging systems can leave digital data on the hard drive that
show what tasks and processes on the computer were recently

used. Web browsers, e-mail programs, and chat programs often

store configuration data on the hard drive that can reveal

information such as online nicknames and passwords. Operating



                                       18
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 30 of 37 Page ID #:30



systems can record additional data, such as the attachment of

peripherals, the attachment of USE flash storage devices, and

the times the computer was in use. Computer file systems can

record data about the dates files were created and the sequence

in which they were created. This data can be evidence of a

crime, indicate the identity of the user of the digital device,

or point toward the existence of evidence in other locations.

Recovery of this data requires specialized tools and a
controlled laboratory environment, and also can require

substantial time.

     39. Further, evidence of how a digital device has been
used, what it has been used for, and who has used it, may be the

absence of particular data on a digital device. For example, to

rebut a claim that the owner of a digital device was not

responsible for a particular use because the device was being

controlled remotely by malicious software, it may be necessary

to show that malicious software that allows someone else to

control the digital device remotely is not present on the
digital device. Evidence of the absence of particular data on a

digital device is not segregable from the digital device.

Analysis of the digital device as a whole to demonstrate the

absence of particular data requires specialized tools and a
controlled laboratory environment, and can require substantial

time.

     40. Digital device users can attempt to conceal data
within digital devices through a number of methods, including

the use of innocuous or misleading filenames and extensions.


                                       19
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 31 of 37 Page ID #:31



For example, files with the extension ".jpg" often are image

files; however, a user can easily change the extension to ".txt"

to conceal the image and make it appear that the file contains

text. Digital device users can also attempt to conceal data by

using encryption, which means that a password or device, such as

a "dongle" or "keycard," is necessary to decrypt the data into

readable form. In addition, digital device users can conceal

data within another seemingly unrelated and innocuous file in a

process called "steganography." For example, by using
steganography a digital device user can conceal text in an image

file that cannot be viewed when the image file is opened.

Digital devices may also contain "booby traps" that destroy or

alter data if certain procedures are not scrupulously followed.

A substantial amount of time is necessary to extract and sort
through data that is concealed, encrypted, or subject to booby

traps, to determine whether it is evidence, contraband or

instrumentalities of a crime. In addition, decryption of

devices and data stored thereon is a constantly evolving field,

and law enforcement agencies continuously develop or acquire new

methods of decryption, even for devices or data that cannot

currently be decrypted.
     41. As discussed herein, based on my training and

experience I believe that digital devices will be found during

the search. I know from my training and experience and my

review of publicly available materials that several hardware and

software manufacturers offer their users the ability to unlock

their devices through biometric features in lieu of a numeric or



                                       20
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 32 of 37 Page ID #:32



alphanumeric passcode or password. These biometric features

include fingerprint-recognition, face-recognition, iris-

recognition, and retina-recognition. Some devices offer a

combination of these biometric features and enable the users of

such devices to select which features they would like to

utilize.

     42. If a device is equipped with a fingerprint scanner, a

user may enable the ability to unlock the device through his or

her fingerprints. For example, Apple Inc. ("Apple") offers a
feature on some of its phones and laptops called "Touch ID,"

which allows a user to register up to five fingerprints that can

unlock a device. Once a fingerprint is registered, a user can

unlock the device by pressing the relevant finger to the

device's Touch ID sensor, which on a cell phone is found in the

round button (often referred to as the "home" button) located at

the bottom center of the front of the phone, and on a laptop is

located on the right side of the "Touch Bar" located directly

above the keyboard. Fingerprint-recognition features are
increasingly common on modern digital devices. For example, for

Apple products, all iPhone 5S to iPhone 8 models, as well as

iPads (5th generation or later), iPad Pro, iPad Air 2, and iPad
mini 3 or later, and MacBook Pro laptops with the Touch Bar are

all equipped with Touch ID. Motorola, HTC, LG, and Samsung,

among other companies, also produce phones with fingerprint

sensors to enable biometric unlock by fingerprint. The

fingerprint sensors for these companies have different names but

operate similarly to Touch ID.



                                       21
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 33 of 37 Page ID #:33




     43. If a device is equipped with a facial-recognition
feature, a user may enable the ability to unlock the device
through his or her face. To activate the facial-recognition

feature, a user must hold the device in front of his or her
face. The device's camera analyzes and records data based on

the user's facial characteristics. The device is then

automatically unlocked if the camera detects a face with

characteristics that match those of the registered face. No

physical contact by the user with the digital device is
necessary for the unlock, but eye contact with the camera is

often essential to the proper functioning of these facial-
recognition features; thus, a user must have his or her eyes

open during the biometric scan (unless the user previously

disabled this requirement). Several companies produce digital

devices equipped with a facial-recognition-unlock feature, and

all work in a similar manner with different degrees of

sophistication, e.g., Samsung's Galaxy S8 (released Spring
2017) and Note8 (released Fall 2017), Apple's iPhone X (released

Fall 2017). Apple calls its facial-recognition unlock feature

"Face ID." The scan and unlock process for Face ID is almost

instantaneous, occurring in approximately one second.

     44. While not as prolific on digital devices as
fingerprint- and facial-recognition features, both iris- and

retina-scanning features exist for securing devices/data. The
human iris, like a fingerprint, contains complex patterns that

are unique and stable. Iris-recognition technology uses
mathematical pattern-recognition techniques to map the iris


                                       22
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 34 of 37 Page ID #:34



using infrared light. Similarly, retina scanning casts infrared

light into a person's eye to map the unique variations of a

person's retinal blood vessels. A user can register one or both

eyes to be used to unlock a device with these features. To

activate the feature, the user holds the device in front of his

or her face while the device directs an infrared light toward

the user's face and activates an infrared-sensitive camera to

record data from the person's eyes. The device is then unlocked

if the camera detects the registered eye. Both the Samsung
Galaxy S8 and Note 8 (discussed above) have iris-recognition

features. In addition, Microsoft has a product called "Windows

Hello" that provides users with a suite of biometric features
including fingerprint-, facial-, and iris-unlock features.

Windows Hello has both a software and hardware component, and

multiple companies manufacture compatible hardware, e.g.,
attachable infrared cameras or fingerprint sensors, to enable

the Windows Hello features on older devices.

     45. In my training and experience, users of electronic

devices often enable the aforementioned biometric features

because they are considered to be a more convenient way to

unlock a device than entering a numeric or alphanumeric passcode

or password. Moreover, in some instances, biometric features

are considered to be a more secure way to protect a device's

contents.
     46. I also know from my training and experience, as well

as from information found in publicly available materials

including those published by device manufacturers, that



                                       23
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 35 of 37 Page ID #:35



biometric features will not unlock a device in some

circumstances even if such features have been enabled. This can

occur when a device has been restarted or inactive, or has not

been unlocked for a certain period of time. For example, with

Apple's biometric unlock features, these circumstances include

when: (1) more than 48 hours has passed since the last time the

device was unlocked; (2) the device has not been unlocked via

Touch ID or Face ID in eight hours and the passcode or password

has not been entered in the last six days; (3) the device has
been turned off or restarted; (4) the device has received a

remote lock command; (5) five unsuccessful attempts to unlock

the device via Touch ID or Face ID are made; or (6) the user has

activated "SOS" mode by rapidly clicking the right side button

five times or pressing and holding both the side button and

either volume button. Biometric features from other brands

carry similar restrictions. Thus, in the event law enforcement

personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a
biometric feature may exist for only a short time. I do not

know the passcodes of the devices likely to be found during the

search.
     47. For these reasons, if while executing the warrant, law

enforcement personnel encounter a digital device that may be

unlocked using one of the aforementioned biometric features, the

warrant I am applying for would permit law enforcement personnel

to, with respect to any biometric sensor-enabled device
that falls within the scope of the warrant: (1) compel the use



                                       24
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 36 of 37 Page ID #:36




of WOODS and HIGGINS's thumb- and fingerprints on the device(s);
and (2) hold the device(s) in front of the face of WOODS and

HIGGINS with his eyes open to activate the facial-, iris-,

and/or retina-recognition feature. With respect to fingerprint

sensor-enabled devices, although I do not know which of the

fingers are authorized to access any given device, I know based

on my training and experience that it is common for people to

use one of their thumbs or index fingers for fingerprint

sensors; and, in any event, all that would result from
successive failed attempts is the requirement to use the

authorized passcode or password.

     48.    Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                            VII. CONCLUSION

     49. For all the reasons described above, there is probable

cause to believe that WOODS and HIGGINS have committed
violations of Title 18, United States Code, Sections 472

(Passing Counterfeit Currency) and 2(a) (Aiding and Abetting)

//

//

//

//

//

//

//

//


                                       25
Case 2:18-mj-02928-DUTY Document 1 Filed 11/02/18 Page 37 of 37 Page ID #:37



     50. I further submit that there is probable cause to

believe that the items listed in Attachment B are evidence,

fruits, and instrumentalities of the offenses described in
Attachment B, and will be found in SUBJECT PREMISES 1, 2, and 3

and the SUBJECT VEHICLE, as described in Attachments A-1, A-2,

A-3, and A-4.




                                        MARK WHITE, Postal Inspector
                                        U.S. POSTAL INSPECTION SERVICE




Subscribed to and sworn before me
this 2nd day of November, 2018.



HONORABLE ALEXANDER F. MACKINNON
UNITED STATES MAGISTRATE JUDGE




                                       26
